Case 2:16-cv-07349-JVS-AGR Document 185 Filed 12/23/19 Page 1 of 6 Page ID #:7440



   1    CHRISTOPHER D. BRIGHT (SBN 206273)
        christopher.bright@morganlewis.com
   2    MORGAN, LEWIS & BOCKIUS LLP
        600 Anton Boulevard, Ste. 1800
   3    Costa Mesa, CA 92626
        Tel: 714.830.0600
   4    Fax: 714.830.0700
   5    HERSH MEHTA (admitted pro hac vice)
        hersh.mehta@morganlewis.com
   6    MORGAN, LEWIS & BOCKIUS LLP
        77 West Wacker Drive
   7    Chicago, IL 60601
        Tel: 312.324.1739
   8    Fax: 312.324.1001
   9    Attorneys for Defendant
        APRICORN
  10
  11
                               UNITED STATES DISTRICT COURT
  12
  13                         CENTRAL DISTRICT OF CALIFORNIA

  14
        SPEX TECHNOLOGIES, INC.                )   CASE NO.: 2:16-CV-07349 JVS
  15                                           )   (ARGx)
               Plaintiff                       )
  16
                                               )   Hon. James V. Selna
  17           v.                              )
                                               )   DEFENDANT APRICORN'S
  18
        APRICORN                               )   OPPOSITION TO PLAINTIFF
  19                                           )   SPEX TECHNOLOGIES, INC'S
               Defendant,                      )   MOTION IN LIMINE NO. 1 TO
  20
                                               )   EXCLUDE ANY ARGUMENT
  21                                           )   RELATING TO UNASSERTED OR
  22                                           )   INVALIDATED CLAIMS AND
                                               )   PATENTS
  23                                           )
  24                                           )   HEARING:
                                               )   Date: January 13, 2020
  25                                           )   Time: 11:00 a.m.
  26                                           )   Place: Courtroom 10C
                                               )   Judge: Hon. James Selna
  27
  28
        APRICORN'S OPPOSITION TO PLAINTIFF'S
                                                                         2:16-CV-07349 JVS (ARGx)
        MOTION IN LIMINE NO. 1
Case 2:16-cv-07349-JVS-AGR Document 185 Filed 12/23/19 Page 2 of 6 Page ID #:7441



   1           The Court should deny SPEX’s motion in limine 1 (Dkt. 165), which seeks to
   2    preclude Apricorn from “referring to dropped or invalidated claims or patents.”
   3    Dkt. 165 at 4:22-23.
   4           SPEX’s motion bears directly on Apricorn’s in limine motion 2 (Dkt. 158). In
   5    that motion, Apricorn seeks to exclude the opinions of SPEX’s damages expert, Mr.
   6    Jim W. Bergman. As explained in that motion, “Mr. Bergman’s opinions should be
   7    excluded because they did not value the remaining asserted claims of the ’802
   8    patent following the invalidation of the other claims in Case IPR2018-00082, where
   9    the scope of the invalid claims is substantially different from the scope of the
  10    remaining asserted claims.” Dkt. 158 at 2. Apricorn’s motion fully explains why the
  11    PTAB-invalidated claims of the asserted ’802 patent are essential to explain Mr.
  12    Bergman’s deficient damages methodology and opinions. See Dkt. 158.
  13           SPEX now seeks to exclude all reference to these PTAB-invalidated claims
  14    in order to shield Mr. Berman’s defective damages opinions from the jury. But the
  15    invalidated claims go straight to the defects in Mr. Bergman’s theory. Without
  16    referencing those claims, Apricorn cannot expose SPEX’s defective damages
  17    theory. If the Court permits Mr. Bergman to opine at trial, then the Court should
  18    also deny SPEX’s motion in limine 1 and permit Apricorn to reference the
  19    invalidated claims for the limited purpose of cross-examining SPEX’s damages
  20    witnesses. As explained below, SPEX’s contrary arguments fail.
  21    I.     SPEX’s relevance argument fails.
  22           SPEX asserts that the invalid patent claims are irrelevant. See Dkt. 165 at 3.
  23    But the invalid claims go right to the heart of Mr. Bergman’s defective damages
  24    analysis and opinion. As explained in Apricorn’s in limine motion 2:
  25                  Nowhere does Mr. Bergman’s expert report acknowledge
                      the limitation of “Interface control device 910 (as shown
  26                  in Fig. 9B)” which distinguished the remaining asserted
                      claims of the ’802 patent (claims 1, 2, 11, and 12) from the
  27                  prior art (i.e., the invalid claims 38 and 39 of the ’802
                      patent). Nowhere did Mr. Bergman’s opinions value the
  28                  asserted claims versus any of the other claims of the ’802
         APRICORN'S OPPOSITION TO PLAINTIFF'S
         MOTION IN LIMINE NO. 1                   -2-                      2:16-CV-07349 JVS (ARGx)
Case 2:16-cv-07349-JVS-AGR Document 185 Filed 12/23/19 Page 3 of 6 Page ID #:7442



   1                  patent, whether unasserted or invalid. As far as Mr.
                      Bergman’s opinions are concerned, he was valuing the
   2                  remaining asserted claims of the ’802 patent (claims 1, 2,
                      11, and 12) to be same as the value of the claims
   3                  subsequently held by the PTAB to be invalid (claims 38
                      and 39).
   4
   5    Dkt. 158 at 4:9-17 (citations omitted). If Mr. Bergman is permitted to testify, it will
   6    be critical that Apricorn be permitted to cross-examine Mr. Bergman about the
   7    above-noted deficiencies, among others in his damages opinions. Apricorn cannot
   8    do this without referring to the invalidated claims.
   9           SPEX’s motion never addresses the relevance of the invalid claims to Mr.
  10    Bergman’s opinion, even though Apricorn’s in limine motion 2 squarely focuses on
  11    this very defect in Mr. Bergman’s damages opinions. See Dkt. 158. SPEX instead
  12    focuses on its technical expert, Mr. Miguel Gomez, asserting that “Mr. Gomez’s
  13    opinion as to the benefits of the patented invention … is not limited to any
  14    particular claims.” Dkt. 165 at 4:1-2. But that only underscores why Apricorn must
  15    refer to the invalidated patent claims in cross-examination. Both Bergman and
  16    Gomez treated the invalidated claims (i.e., claims 38 and 39) to have the same value
  17    as the remaining asserted claims (i.e., claims 1, 2, 11, and 12) and thereby failed to
  18    apportion any value in the remaining asserted patent claims relative to the prior art
  19    (invalid claims 38 and 39).
  20    II.    SPEX’s prejudice argument fails.
  21           SPEX asserts that if Apricorn is permitted to mention the invalidated claims,
  22    then SPEX will need to spend trial time explaining “the differences between the
  23    asserted and unasserted claims.” Dkt. 165 at 4:14-17. SPEX cites no authority for
  24    why this would amount to undue prejudice. That is because it would not—it is a
  25    consequence of SPEX’s experts’ failure to address these claim differences and
  26    conduct the required apportionment analysis based on the differences. SPEX cannot
  27    shield its defective damages analysis from the jury under the guise of prejudice.
  28           SPEX also asserts that “the jury may draw an unwarranted conclusion” that
         APRICORN'S OPPOSITION TO PLAINTIFF'S
         MOTION IN LIMINE NO. 1                  -3-                       2:16-CV-07349 JVS (ARGx)
Case 2:16-cv-07349-JVS-AGR Document 185 Filed 12/23/19 Page 4 of 6 Page ID #:7443



   1    “the invalidation of certain claims … reflects on the merits of remaining claims and
   2    theories.” Id. at 3:14-17. But that is not an “unwarranted conclusion”—it is the
   3    correct conclusion. The invalidation of certain ’802 patent claims bears directly on
   4    SPEX’s damages theory for the remaining asserted patent claims, which falls short
   5    of accounting for these claims as part of the required apportionment analysis. In any
   6    event, SPEX can reference the fact before the jury that the PTAB did not invalidate
   7    the remaining asserted patent claims, unlike the invalidated claims.
   8    III.   SPEX’s cited case law is inapplicable.
   9           SPEX relies on three cases: 1) Digital Reg. of Tex. v. Adobe Sys., 2014 U.S.
  10    Dist. LEXIS 115565 (N.D. Cal. Aug. 19, 2014); 2) GPNE Corp. v. Apple, Inc.,
  11    Case No. 5:12-cv-02885, Dkt. No. 319 (N.D. Cal. June 24, 2014); and 3) S.E.C. v.
  12    Retail Pro, Inc., No. 08-cv-1620-WQH-RBB, 2011 WL 589828 (S.D. Cal. Feb. 10,
  13    2011). See Dkt. 165 at 3. None applies here.
  14           Digital Reg. addresses whether previously asserted claims are relevant to a
  15    party’s willful and induced infringement claims (not the issue here) rather than
  16    whether a patent’s invalidated claims are relevant to a damages experts analysis that
  17    fails to value the patent’s remaining asserted claims (the issue here). Digital Reg.,
  18    2014 U.S. Dist. LEXIS 115565, at *39-40. Attempting to obscure this distinction,
  19    SPEX omits Digital Reg.’s distinguishing language with ellipses:
  20     SPEX’s characterization of Digital Reg. Digital Reg.’s actual holding
  21     “[E]vidence of previously asserted           “[E]vidence of previously asserted
  22     claims that are no longer in the case is     claims that are no longer in the case is
  23     not relevant to … the separate claims        not relevant to Adobe’s alleged willful
  24     that are still in the case.”                 and induced infringement of the
  25     Dkt. 165 at 3 (bracketing and ellipses in separate claims that are still in the case.
  26     original).                                   Digital Reg., 2014 U.S. Dist. LEXIS
  27                                                  115565, at *39-40 (emphasized).
  28
         APRICORN'S OPPOSITION TO PLAINTIFF'S
         MOTION IN LIMINE NO. 1                     -4-                     2:16-CV-07349 JVS (ARGx)
Case 2:16-cv-07349-JVS-AGR Document 185 Filed 12/23/19 Page 5 of 6 Page ID #:7444



   1          SPEX’s two other cited cases also do not apply here. GPNE precluded
   2    reference to “discovery disputes, motion practice, or rulings in this case,” and Retail
   3    Pro precluded reference to a court’s summary judgment order. GPNE, Dkt. No. 319
   4   at 1; Retail Pro, 2011 WL 589828, at *4. Apricorn is not seeking to refer to those
   5   things here. As explained above, Apricorn is instead seeks to refer to the invalidated
   6   patent claims to expose the defects in SPEX’s damages analysis (as further
   7   explained in Dkt. 158).
   8                                            ***
   9          The Court should deny SPEX’s motion in limine 1 (Dkt. 165).
  10
  11                                             Respectfully submitted,
        Dated: December 23, 2019
  12                                              Christopher D. Bright
  13                                             Christopher D. Bright
                                                 christopher.bright@morganlewis.com
  14                                             MORGAN, LEWIS & BOCKIUS LLP
  15                                             600 Anton Boulevard, Ste. 1800
                                                 Costa Mesa, CA 92626
  16                                             Tel: 714.830.0600
  17                                             Fax: 714.830.0700

  18                                             HERSH MEHTA (admitted pro hac vice)
                                                 hersh.mehta@morganlewis.com
  19                                             MORGAN, LEWIS & BOCKIUS LLP
                                                 77 West Wacker Drive
  20                                             Chicago, IL 60601
                                                 Tel: 312.324.1739
  21                                             Fax: 312.324.1001
  22
                                                 Attorneys for Defendant
  23
                                                 APRICORN
  24
  25
  26
  27
  28
        APRICORN'S OPPOSITION TO PLAINTIFF'S
        MOTION IN LIMINE NO. 1                   -5-                       2:16-CV-07349 JVS (ARGx)
Case 2:16-cv-07349-JVS-AGR Document 185 Filed 12/23/19 Page 6 of 6 Page ID #:7445



   1                              CERTIFICATE OF SERVICE
   2          I hereby certify that on December 23, 2019, I electronically filed the
   3    foregoing document DEFENDANT APRICORN'S OPPOSITION TO
        PLAINTIFF SPEX TECHNOLOGIES, INC'S MOTION IN LIMINE NO. 1
   4    TO EXCLUDE ANY ARGUMENT RELATING TO UNASSERTED OR
   5    INVALIDATED CLAIMS AND PATENTS with the Clerk of the Court for the
        United States District Court for the Central District of California by using the
   6    CM/ECF system, which constitutes service on all counsel of record to this action.
   7
              Executed on December 23, 2019, at Costa Mesa, California.
   8
   9
                                                /s/ Christopher D. Bright
  10                                           CHRISTOPHER D. BRIGHT
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        APRICORN'S OPPOSITION TO PLAINTIFF'S
        MOTION IN LIMINE NO. 1                  -6-                     2:16-CV-07349 JVS (ARGx)
